Citation Nr: 1200373	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability (diagnosed as epidermal inclusion cysts on back), to include as due to microwave radiation and herbicide exposure.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 and subsequent rating decisions from the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010 the Board denied entitlement to service connection for COPD, to include as due to asbestos exposure, and a skin disability (diagnosed as epidermal inclusion cysts on back), to include as due to microwave radiation and herbicide exposure.
 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 18, 2011, Order, granted the parties' Joint Motion for Remand (JMR), vacating the Board's December 2010 decision. 

In December 2011 the Veteran submitted additional evidence, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD and a skin disability.   

The August 2011 Joint Motion notes that the Board failed to discuss the Veteran's request for a 90 day stay from the date his attorney was provided with his claim file and that on remand the Board should re-examine the evidence of record and seek any other evidence necessary to support its decision.  

In December 2011, the Veteran submitted additional relevant medical evidence and lay statements in support of his service connection claims.  Given this evidence, the Board finds that a new VA examination regarding the nature and etiology of his claimed COPD should be conducted and that the Veteran's claim for a skin disability should be remanded so that any other additional development deemed necessary by the RO can be completed pursuant to the August 2011 JMR.  

Additionally, in compliance with the August 2011 JMR, and to give the Veteran every opportunity to substantiate his claim, the Veteran's claims should be remanded to the RO so that the evidence received by VA in December 2011 can be considered by the RO in the first instance.  

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the August 2011 JMR, any additional development regarding both service connection claims deemed necessary should be completed.  

2.  Schedule the Veteran for a VA medical examination to determine the etiology of his COPD.  All necessary medical testing should be conducted.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD caused or aggravated his nicotine dependence/smoking.  If so, is it at least as likely as not that his nicotine dependence/smoking caused or aggravated his COPD.  


The examiner must discuss the private medical opinion and buddy statement received by VA in December 2011 indicating that the Veteran's buddy noticed that the Veteran began smoking while on leave from service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated and the RO should specifically discuss the evidence received by VA in December 2011.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


